19-747
     Wu v. Garland                                                        BIA
                                                                      Sichel, IJ
                                                                  A206 059 529
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RICHARD C. WESLEY,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   LIANG WU, AKA JIAN MING LIN,
14            Petitioner,
15
16                   v.                                  19-747
17                                                       NAC
18   MERRICK B. GARLAND,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                 Adedayo Idowu, Esq., New York,
24                                   NY.
25

     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Merrick B. Garland is automatically
     substituted as Respondent.
 1   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
 2                                   General; Jessica E. Burns, Senior
 3                                   Litigation Counsel; John B. Holt
 4                                   Trial Attorney, Office of
 5                                   Immigration Litigation, United
 6                                   States Department of Justice,
 7                                   Washington, DC.

 8        UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DISMISSED in part and DENIED in part.

12        Petitioner Liang Wu, a native and citizen of the People’s

13   Republic of China, seeks review of a February 28, 2019,

14   decision of the BIA affirming a December 4, 2017, decision of

15   an   Immigration   Judge   (“IJ”)   denying      his   application   for

16   asylum,   withholding      of   removal,   and     relief   under    the

17   Convention Against Torture (“CAT”).           In re Liang Wu, No. A

18   206 059 529 (B.I.A. Feb. 28, 2019), aff’g No. A 206 059 529

19   (Immig. Ct. N.Y. City Dec. 4, 2017).          We assume the parties’

20   familiarity with the underlying facts and procedural history.

21        We have reviewed both the BIA’s and the IJ’s decisions

22   “for the sake of completeness.”            Wangchuck v. Dep’t of

23   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).               We lack

24   jurisdiction to review the agency’s denial of Wu’s asylum

25   application as time barred on the ground that Wu failed to

26   credibly establish that he applied for asylum within one year
                                   2
 1   of his entry.        See 8 U.S.C. §§ 1158(a)(3), 1252(a)(2)(D); Xiu

 2   Xia   Lin   v.   Mukasey,         534   F.3d       162,   165    (2d   Cir.   2008)

 3   (categorizing adverse credibility determinations as factual

 4   findings).       Accordingly, we review the adverse credibility

 5   determination        in   the     context     of    the    agency’s     denial    of

 6   withholding of removal and CAT relief and, as discussed below,

 7   conclude      that        substantial          evidence          supports        that

 8   determination.        See Hong Fei Gao v. Sessions, 891 F.3d 67,

 9   76    (2d    Cir.         2018)     (reviewing            adverse      credibility

10   determination for substantial evidence).

11         “Considering the totality of the circumstances, and all

12   relevant factors, a trier of fact may base a credibility

13   determination on the demeanor, candor, or responsiveness of

14   the applicant . . . , the inherent plausibility of the

15   applicant’s      .   .    .   account,       the    consistency        between   the

16   applicant’s or witness’s written and oral statements . . . ,

17   the   internal       consistency        of     each       such   statement,       the

18   consistency of such statements with other evidence of record

19   . . . , and any inaccuracies or falsehoods in such statements,

20   without regard to whether an inconsistency, inaccuracy, or

21   falsehood goes to the heart of the applicant’s claim, or any

22   other relevant factor.”            8 U.S.C. § 1158(b)(1)(B)(iii).                 “We


                                              3
 1   defer . . . to an IJ’s adverse credibility determination

 2   unless, from the totality of the circumstances, it is plain

 3   that no reasonable fact-finder could make such an adverse

 4   credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167; accord

 5   Hong Fei Gao, 891 F.3d at 76.        Wu alleged past persecution

 6   as a Christian and that he continued to practice Christianity

 7   in the United States.     Substantial evidence supports the

 8   agency’s adverse credibility determination.

 9       The IJ reasonably relied on Wu’s demeanor.          See 8 U.S.C.

10   § 1158(b)(1)(B)(iii).     We    generally     defer     to   an   IJ’s

11   conclusion that an applicant’s testimony was evasive or not

12   responsive.   See Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d

13   Cir. 2005) (explaining that the “fact-finder who assesses

14   testimony together with witness demeanor is in the best

15   position to discern . . . whether a witness who hesitated in

16   a response was nevertheless attempting truthfully to recount

17   what he recalled of key events”); Jin Chen v. U.S. Dep't of

18   Justice, 426 F.3d 104, 113 (2d Cir. 2005) (giving “particular

19   deference to credibility determinations that are based on the

20   adjudicator’s   observation    of   the   applicant’s    demeanor”).

21   Contrary to Wu’s argument, the IJ provided specific reasons

22   for the demeanor finding, even pointing to an example where


                                     4
 1   Wu    avoided    a    question     about      the   name    of     the   church     he

 2   allegedly        attended     in     Colorado.              Moreover,           record

 3   inconsistencies add support to the demeanor finding and the

 4   adverse credibility determination as a whole.                      See Li Hua Lin

 5   v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006)

 6   (“We can be still more confident in our review of observations

 7   about an applicant’s demeanor where . . . they are supported

 8   by specific examples of inconsistent testimony.”).

 9         The IJ reasonably relied on Wu’s inconsistent statements

10   about where he lived and attended church while his case was

11   pending.       Although he never filed a change of address from

12   Brooklyn,       New   York,   Wu    admitted        to    living    primarily      in

13   Colorado between 2014 and 2016 and not returning to New York

14   until shortly before his hearing.                        He gave inconsistent

15   reasons for his move to Colorado and inconsistent timelines

16   for that move.         Wu’s argument that these inconsistencies are

17   not    material       is   misplaced.           First,      an     IJ    “may     rely

18   on any inconsistency . . . in making an adverse credibility

19   determination as long as the ‘totality of the circumstances’

20   establishes that an asylum applicant is not credible.”                             Xiu

21   Xia     Lin,         534   F.3d      at       167        (quoting        8      U.S.C.

22   § 1158(b)(1)(B)(iii)).              Second,         inconsistencies          in    one


                                               5
 1   aspect of testimony can undermine the applicant’s credibility

 2   as a whole.      See Siewe v. Gonzales, 480 F.3d 160, 170 (2d

 3   Cir. 2007) (“[A] single false document or a single instance

 4   of false testimony may (if attributable to the petitioner)

 5   infect    the    balance   of    the   alien’s     uncorroborated   or

 6   unauthenticated     evidence.”).       Third,    the   inconsistencies

 7   relate to the substance of his claim because they undermined

 8   his allegation that he practiced Christianity in the United

 9   States.     Given Wu’s testimony that he departed New York

10   sometime in 2014 and returned to New York in October 2016, he

11   could have attended church only a few times during that

12   period.     He could not remember the names of the churches he

13   attended outside of New York or even an approximate date of

14   the last time he went to church in the years he lived in

15   Colorado.

16       The     IJ   reasonably     concluded   that    Wu’s   documentary

17   evidence did not rehabilitate his testimony.            See Biao Yang

18   v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

19   failure to corroborate his or her testimony may bear on

20   credibility, because the absence of corroboration in general

21   makes an applicant unable to rehabilitate testimony that has

22   already been called into question.”).           The IJ reasonably gave


                                        6
 1   little weight to letters from Wu’s father and friend in China

 2   because they were written by interested parties unavailable

 3   for cross-examination.            See Y.C. v. Holder, 741 F.3d 324,

 4   332, 334 (2d Cir. 2013) (holding that “[w]e generally defer

 5   to the agency’s evaluation of the weight to be afforded an

 6   applicant’s     documentary       evidence”        and    upholding   agency’s

 7   decision not to credit letter from applicant’s spouse); see

 8   also In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA

 9   2010) (finding letters from friends and family insufficient

10   to support alien’s claims because the authors were interested

11   witnesses not subject to cross-examination), overruled on

12   other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–

13   38 (2d Cir. 2012).          The IJ also reasonably gave diminished

14   weight to an employment dismissal notice (Wu alleged he was

15   fired following his arrest for attending the underground

16   church) and a certificate from Wu’s church in China because

17   they    were   unsigned     and    unauthenticated          and     the   church

18   certificate did not address the alleged past persecution.

19   See    Y.C.,   741   F.3d   at    332.       And    the    agency   reasonably

20   discounted evidence of Wu’s church attendance in New York

21   because the author was not available for cross-examination

22   and the evidence was of little value given Wu’s admissions at


                                              7
 1   the hearing regarding his location.

 2          In sum, the demeanor problem, inconsistent statements,

 3   and lack of reliable corroboration constitute substantial

 4   evidence for the adverse credibility determination.         See 8

 5   U.S.C. § 1158(b)(1)(B)(ii); Likai Gao v. Barr, 968 F.3d 137,

 6   145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency might

 7   preclude an alien from showing that an IJ was compelled to

 8   find him credible. Multiple inconsistencies would so preclude

 9   even     more   forcefully.”).        The   adverse   credibility

10   determination is dispositive of withholding of removal and

11   CAT relief because both forms of relief rely on the same

12   discredited factual predicate.        See Paul v. Gonzales, 444

13   F.3d 148, 156–57 (2d Cir. 2006).

14          For the foregoing reasons, the petition for review is

15   DISMISSED in part as to asylum and DENIED in remaining part.

16                                    FOR THE COURT:
17                                    Catherine O’Hagan Wolfe,
18                                    Clerk of Court




                                       8